Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This is in response to the application 16/997,387 filed 08/19/2020. Claims 1-20 are pending; of which claims 1-20 are considered below.

Reason for allowance
Claims 1 -20 are allowed.
According to the Examiner’s interpretation of the invention, none of the prior arts of record cited below individually or in combination teach each and every claimed limitation of the current invention. This invention addresses a technique of sensitive data transportation where a source device generates and seals a data encryption key based on a characteristic of the security policy, encrypts the data encryption key with a public key of the destination device and then the source device signs the encrypted data encryption key with a private attestation identity key.
Following prior art is relevant to this application: 
DOYLE, Ronald P. et al. (US 2005/0039034) - Security Containers For Document Components: A methods of doing business whereby document components are secured or controlled using "security containers" which encapsulate the components (and other component metadata). A "security container" encapsulates the component (i.e., content) that is to be controlled within a higher-level construct such as a compound document. The security container also contains rules for interacting with the encapsulated component, and one or more encryption keys usable for decrypting the component and rules for authorized requesters.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 12 and 17, and thereby claims 1, 12 and 17 are considered allowable. The dependent claims which further limit claims 1, 12 and 17 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491